Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Greenwald on 4/15/2021.

The application has been amended as follows: 

The 4th body paragraph of Claim 7 is amended: “…wherein the roller heads each have an outer contacting surface beyond which the stamp markers extend and that is more resilient than the stamp markers so that the outer contacting surface resiliently deflects to contact and compress the tape whether the tape and the underlying panel edge portions are flat or not, but the stamp markers do not resiliently deflect and instead they mark the tape with [[the]] visual indicia during compression-rolling use in a single step, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach a handle connected between pressing rollers on the same pressing axis separated by a gap and wherein each roller has a stamping element for applying a visual indentation in a material, at least one of the stamping element extending from a ring in the roller having a smaller radius than the outer roller surface such that the extending stamping element extends beyond the roller surface.  Further, there is no motivation in the prior art to space out the rollers, axially connected on either side of a handle, in such a device having markers on each roller less resilient than the pressing surface, from 0.5 to 1.0 inches since of Lieberg (US 3,568,285) explicitly teaches the gap should be as small as possible.  There is also not motivation to have any specific lateral spacing for the markers since the prior art does not specifically teach such markers should be placed on either side of a seam, and thus require such a spacing.
It is also noted “wherein at least one of the stamp markers extends from the marking ring, and the marking ring has a radius that is less than a radius of the roller head, which is less than a radius of the marker” in Claim 7 is interpreted such that the “stamp marker” must extend in a radial direction from within a groove in the roller having a smaller radius than the roller.  This is not taught or rendered obvious for a similar device.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SCOTT W DODDS/Primary Examiner, Art Unit 1746